DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 9,461,565 to Osman.
As to claim 1, Osman teaches a system for initiating and controlling the operation of a motor(col. 1: lines 51 – col. 2: lines 30), comprising: a power control module(fig. 2: “240”, col. 5: lines 24-27); an AC motor(fig. 3: “302”); and a VFD(fig. 3: “310’); wherein; said power control module is electrically connectable to an AC power source; upon receipt of electrical power from said AC power source, said power control module transmits electrical power, alternatively, to only one of said AC motor and said VFD; said VFD is electrically connected to said AC motor; when said power control module is initially electrically connected to said AC motor, but not to said VFD, upon receipt of electrical power from said AC power source, said power control module initially transmits electrical power to said AC motor, whereby said AC motor begins to operate; and after said AC motor begins to operate, said power control module electrically disconnects from said AC motor, and electrically connects to said VFD, whereby . 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

6.	Claims 7-12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 9,461,565 to Osman, and in view of USPN 5,611,619 to Shen. 
	As to claim 7, Osman teaches a power control module (fig. 2: “240”, col. 5: lines 24-27); an AC motor (fig. 3: “302”); a VFD (fig. 3: “310’); wherein; said power control module is electrically connectable to an AC power source; upon receipt of electrical power from said AC power source, said power control module transmits electrical power, alternatively, to only one of said AC motor and said VFD; said VFD is electrically connected to said AC motor; when said power control module is initially electrically connected to said AC motor, but not to said VFD, upon receipt of electrical power from said AC power source, said power control module initially transmits electrical power to said AC motor, whereby said AC motor begins to operate, whereby said AC motor initiates rotation of at least one said spindle; and after said rotation of said at least one said spindle is initiated, said power control module electrically disconnects from said AC motor, and electrically connects to said VFD, whereby said power control module switches from electrical power transmission to said AC motor to electrical power transmission to said VFD, whereupon electrical power is transmitted from said VFD to said AC motor to continue said rotation of said at least one said spindle (col. 3: lines 53 – col. 4: lines 28 wherein apparatus and method are taught for VFD/motor power switching and control).             Osman does not teach a system for initiating and controlling the rotation of a mixer spindle, a mixer and one or more spindles.
	Shen teaches a system for initiating and controlling the rotation of a mixer spindle, a mixer and one or more spindles(col. 2: lines 1-42, col. 3: lines 57 – col. 4: lines 4).
Thus, it would have been obvious to one of ordinary skill in the art before the 


since Osman suggests a VFD motor control system and Shen suggests a mixer spindle system 

which has a motor control system in the analogous art of motor control technology. 

The motivation for this comes from the fact that Osman teaches a VFD motor control system which can be used to improve the mixer spindle system disclosed by Shen.
As to claim 8, Osman in view of Shen teaches the system of claim 7, wherein said spindle rotation by said AC motor comprises utilization of a drive mechanism that rotates at least one said spindle(Shen fig. 2: “41 – spindle”).             As to claim 9, Osman in view of Shen teaches the system of claim 7, comprising a start actuator that is operable to start and stop transmission of said electrical power to said power control module.             As to claim 10, Osman in view of Shen teaches the system of claim 7, wherein said power control module comprises at least one microprocessor(Osman col. 5: line 35).             As to claim 11, Osman in view of Shen teaches the system of claim 7, wherein said VFD provides rotational speed control of at least one said spindle(Osman col. 4: lines 47-63).             As to claim 12, Osman in view of Shen teaches the system of claim 7, wherein said power control module comprises one or more relays and/or one or more electrical contactors(Osman col. 4: lines 65 – col. 5: lines 6).             As to claim 16, Osman in view of Shen teaches the system of claim 7, wherein said VFD converts said electrical power from a 50 Hertz electrical signal to a 60 Hertz electrical signal(Osman col. 1: lines 52-55 wherein the variable frequency power includes but not limit to 50/60 Hz power).             As to claim 17, it is rejected as the same reason as claim 7.. 

Allowable Subject Matter
7. 	Claims 13-15, 19-20 are objected to as being dependent upon the rejected base claims 1, 17,  but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.
                                               Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 6,014,007 to Seibel discloses a motor control system.
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/DAVID LUO/Primary Examiner, Art Unit 2846